          Case 1:17-cv-04026-JMF Document 301 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEW YORK WHEEL OWNER LLC, et al.,                                      :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   17-CV-4026 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
MAMMOET HOLDING B.V., et al.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Having reviewed the parties’ joint letter, the Court is inclined to think that motion

practice will indeed be necessary to sort out the implications of the unfortunate realization that

there is not complete diversity in this case after all. Prior to any motion practice, however, the

parties shall appear for a telephone conference on October 28, 2020, at 3:00 p.m. to discuss the

matter and next steps. Counsel shall confer in advance of the conference and be prepared to

address at the conference: (1) a briefing schedule and structure; (2) what effect the lack of

diversity has on the Court’s prior rulings in this matter; (3) whether, even if the Court could

entertain some of the claims in the case, it would make more sense to adjudicate all claims in a

single forum; and (4) whether there would be a basis to impose fees, costs, or other sanctions on

New York Wheel Owner LLC (or its present or former counsel) for the failure to discover the

lack of complete diversity sooner and/or for the erroneous allegations in the original complaint.

        The conference will proceed in accordance with Rule 2(A) of the Court’s Emergency

Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-

jesse-m-furman. The parties should join the conference by calling the Court’s dedicated
         Case 1:17-cv-04026-JMF Document 301 Filed 10/23/20 Page 2 of 2




conference line at (888) 363-4749 and using access code 542-1540, followed by the pound (#)

key. (Members of the public and press may also attend using the same dial-in information; they

will not be allowed to speak during the conference.) As stated in Rule 2(C)(ii) of the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, no later than 24 hours

before the conference, the parties shall email the Court a list of counsel who may speak during

the teleconference and the telephone numbers from which counsel expect to join the call.


       SO ORDERED.

Dated: October 23, 2020                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
